Name: Commission Regulation (EEC) No 3606/84 of 19 December 1984 extending the period of application of Regulation (EEC) No 3749/83 on the definition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries
 Type: Regulation
 Subject Matter: economic conditions;  tariff policy;  international trade
 Date Published: nan

 21 . 12. 84 Official Journal of the European Communities No L 333/33 COMMISSION REGULATION (EEC) No 3606/84 of 19 December 1984 extending the period of application of Regulation (EEC) No 3749/83 on the defi ­ nition of the concept of originating products for purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 concerning the common definition of the concept of the origin of goods (6) ; whereas the rules to be applied for this purpose should be the same as those laid down for other products ; Whereas it is necessary to make transitional provisions for the benefit of those countries certain of whose products have not previously enjoyed tariff preferences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 appying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 3563/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of textile products originating in developing countries (2), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EEC) No 3564/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain agricul ­ tural products originating in developing countries (3), and in particular Article 1 thereof, Whereas, as regard all the products referred to in the abovementioned Regulations, rules should be esta ­ blished to define the conditions in which they acquire the character of originating products, the mode of proof and the terms as to verification thereof ; whereas it is appropriate for this purpose to adopt the provi ­ sions of Commission Regulation (EEC) No 3749/83 (4), hereinafter called 'the basic Regulation' defining the concept of originating products for the purpose of the application of tariff preferences granted by the Community ; whereas it is necessary to amend the basic Regulation in view of experience gained ; Whereas Decision 84/637/ECSC of the representatives of the Governments of the Member States of the Euro ­ pean Coal and Steel Community, meeting within the Council, of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain steel products originating in developing countries (*) provides that the concept of originating products is to be defined under the procedure laid down in Article Article 1 Without prejudice to the provisions of Article 2, the rules set out in the basic Regulation shall remain in force for the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries. Article 2 1 . Article 7 ( 1 ) is replaced by the following : ' 1 . Originating products within the meaning of this Regulation shall be eligible, on importation into the Community, to benefit from the tariff preferences specified in Article 1 on production of a certificate of origin Form A issued either by the customs authorities or by other governmental authorities of the exporting beneficiary country, provided that the latter country :  has communicated to the Commission of the European Communities the information required by Article 26, and  assists the Community by allowing the customs authorities of Member States to verify the authenticity of the document or the accuracy of the information regarding the true origin of the products in question.' (') OJ No L 338, 27. 12. 1984, p. 1 . (2) OJ No L 338, 27 . 12. 1984, p. 98 . 0 OJ No L 338, 27. 12. 1984, p . 183. O OJ No L 372, 31 . 12. 1983, p. 1 . O OJ No L 338, 27. 12. 1984, p . 225. (6) OJ No L 148, 28 . 6. 1968, p. 1 . No L 333/34 Official Journal of the European Communities 21 . 12. 84 2. Article 23 ( 1 ) is replaced by the following : ' 1 . In exceptional cases, a certificate may be issued after the actual exportation of the products to which it relates, if it was not issued at the time of exportation as a result of errors involuntarily made or omissions or other special circumstances, and provided that the goods were not exported before the communication to the Commission of the European Communities of the information required by Article 26.' 3 . In the first paragraph of Article 18 and the first subparagraph of Article 25 ( 1 ), The specimen in force during 1982 may continue to be used' is deleted . 4. Article 31 is replaced by the following : 'Article 31 Without prejudice to Article 9, for a period of six months from the date of entry into force of this Regulation, there may be produced, in respect of products referred to in Council Regulations (EEC) No 3562/84, (EEC) No 3563/84 and (EEC) No 3564/84 of 18 December 1984 which on 1 January 1985 benefit for the first time from generalized tariff preferences and which are either in transit or being held in the Community under temporary warehouse procedure, in customs warehouses or in free zones, certificates of origin Form A together with documentary evidence of direct transport.' 5 . Article 5 ( 1 ) is replaced by the following : ' 1 . Derogations to the provisions of this Regula ­ tion may be made in favour of the countries listed in Annex IV to Regulation (EEC) No 3562/84 and Decision 84/637/ECSC as well as Annex V to Regulations (EEC) No 3563/84 and (EEC) No 3564/84 when the development of existing indus ­ tries or the creation of new industries justifies them. For this purpose, the country concerned shall submit to the European Communities a request together with the reasons for the request in accordance with paragraph 3 below.' 6 . (a) Article 28 ( 1 ) is replaced by the following : ' 1 . Subject as provided in Article 29 (2), the attestations of authenticity provided for in Articles 1 (4) and 8 (2) of Regulation (EEC) No 3564/84 shall be given in box 7 of ,the certifi ­ cate of origin Form A provided for in this Regulation .' (b) The first indent of Article 28 (3) is replaced by the following : '  "unmanufactured flue-cured tobacco Virginia type" or "tabac brut ou non fabrique du type Virginia 'flue-cured' " '. 7 . In List B the entry relating to ex 75.01 is replaced by the following 'ex 75.01 Unwrought nickel (excluding electro-plating anodes of heading No 75.05) Unwrought nickel except nickel alloys Refining by electrolysis, by fusion or chemically, of nickel mattes, nickel speiss and other intermediate products of nickel metallurgy Refining of waste by electrolysis, by melting or by chemical means of waste and scrap' ex 75.01 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission